             Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 1 of 14

                        MAINTENANCE TECHNICAL SUPPORT CENTER
                        HEADQUARTERS MAINTENANCE OPERATIONS
                             UNITED STATES POSTAL SERVICE

Maintenance Management Order
SUBJECT: Refurbishment and Disposal Procedures of                      DATE: March 31, 2017
         Collection Boxes
                                                                        NO: MMO-020-17
        TO: All Maintenance Capable Sites                        FILE CODE: M
                                                                            bjam:mm15055al

                                   Online Change Record
    Change #         Date                       Description of Change
       2          01/16/2020 Removed the link that no longer worked and had no
                             replacement in the 3rd bullet on the 1st page of the TL.
         1        4/14/2017 Attachment 1, Section 1.0, page 6, deleted step and figure for
                             Chute Cover Plate requirement.

    This Maintenance Management Order (MMO) notifies the field of the current Collection
    Box refurbishment policy and procedure. This bulletin applies to Acronym Box and
    Class Code AA.
    The U.S. Postal Service has a contract with the Steel Craft Corporation and Hartford
    Finishing for refurbishment of Collection Boxes. Models included in the refurbishment
    contract are, 1170K Standard Collection Box, 1171K Relay Box, 1170T Large Collection
    Box, 1170EXP Express Collection Box, 1170V Single Chute Jumbo Collection Box, and
    1170S Double Chute Jumbo Collection Box.
    When a Collection Box has been deemed defective and requires replacement, or a Box
    is taken out of operation, the site is responsible to assess whether the defective or
    removed box meets the refurbishment criteria and coordinate the refurbishment.
    All collection boxes that can be refurbished must be sent to Steel Craft and Hartford
    Finishing under the refurbishment contract agreement.
    The following will provide guidance with the return of the collection boxes:
    •    Collection boxes are to be returned without locks, as the locks are specific and
         accountable to the site.
    •    Collection boxes should be palletized if at all possible and secured by strapping or
         shrink wrap to limit damage in transit.
    •    If site has an inventory of at least 15 boxes (any combination of the listed models),
         contact TMDC to schedule a pick up. A Bill of Lading (BOL) will be generated for the
         collection boxes to be shipped directly to the refurbishing contractor. The Topeka
         MDC will pay the freight.
    •    If the site has 14 boxes or less, contact District Maintenance and a pickup will be
         coordinated across multiple sites within the district.



                             Web Access: http://www1.mtsc.usps.gov
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 2 of 14
MMO-020-17                              Maintenance Technical Support Center


Attachment 1 outlines the Collection Box Inspection process and Shipping Instructions.
Direct any questions or comments concerning this bulletin to the MTSC HelpDesk,
online at https://tickets.mtsc.usps.gov/login.php or call (800) 366-4123.




Kevin Couch
Manager
Maintenance Technical Support Center
HQ Maintenance Operations

Attachments: 1.    Collection Box Inspection and Shipping Instructions
             2.    Bill of Lading (BOL) Shipment Request Form




2
       Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 3 of 14
Maintenance Technical Support Center                            MMO-020-17


                                   ATTACHMENT 1

         COLLECTION BOX INSPECTION AND SHIPPING INSTRUCTIONS



1.0.     COLLECTION BOX INSPECTION
Perform the following procedure to determine if the collection box(es) should be
disposed of locally or shipped to Steel Craft for refurbishment.
1. Ensure the collection box Does Not have any of the following issues or items:
        Lock installed (Figure 1-1) – All boxes submitted for refurbishment must have all
        locks removed prior to shipment.




                              Figure 1-1. Lock Installed
        Rusted through holes (Figure 1-2).




                         Figure 1-2. Rusted Through Holes




Attachment 1                                                                           1
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 4 of 14
MMO-020-17                              Maintenance Technical Support Center


       Excessively bent legs (Figure 1-3).




                               Figure 1-3. Bent Legs
       Chute Installed (Figure 1-4). If the box has the chute installed, and this is the
       only issue keeping the box from being refurbished, remove the chute and reuse
       the chute on another box. It is permissible to send the box to Steel Craft if the
       site cannot remove the chute.




                            Figure 1-4. Chute Installed




2                                                                          Attachment 1
       Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 5 of 14
Maintenance Technical Support Center                            MMO-020-17


       Missing Chute Access Panel (Figure 1-5).




                     Figure 1-5. Missing Chute Access Panel
       Padlock hasps installed (Figure 1-6). If the box has the padlock hasps installed,
       and this is the only issue keeping the box from being refurbished, remove the
       padlock hasps. It is permissible to send the box to Steel Craft if the site cannot
       remove the padlock hasp.




                        Figure 1-6. Padlock Hasps Installed




Attachment 1                                                                           3
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 6 of 14
MMO-020-17                              Maintenance Technical Support Center


       Visible dents or dings (Figure 1-7).




                            Figure 1-7. Dents and Dings
       Time Card Cover (D1178B) or Frame (D1176A) installed on the front of the
       collection box (Figure 1-8). If a Time Card Cover or Frame is present, the
       collection box is still eligible for refurbishment.




                       Figure 1-8. Time Card Cover or Frame
       If any of the unrepairable conditions exist, the collection box must be disposed
       of locally.




4                                                                          Attachment 1
       Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 7 of 14
Maintenance Technical Support Center                            MMO-020-17


2. Ensure the collection box meets all of the following cirteria for refurbishment:
        Box must be relatively straight and undamaged (Figure 1-9).




                         Figure 1-9. Straight and Undamaged
        The collection box must have four relatively straight legs that stand near flush to
        the floor (Figure 1-10).




                              Figure 1-10. Straight Legs




Attachment 1                                                                             5
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 8 of 14
MMO-020-17                              Maintenance Technical Support Center


       The collection box must have the Customer Access Door (except for Jumbos)
       and Postal Access Door installed (Figure 1-11).


    Customer Access Door




    Postal Access Door




          Figure 1-11. Customer Access Door and Postal Access Door
       If the collection box meets all the criteria for refurbishment, proceed to Section
       2.0 to ship the collection box.




6                                                                            Attachment 1
       Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 9 of 14
Maintenance Technical Support Center                            MMO-020-17



2.0.     SHIPPING INSTRUCTIONS
1. Site must fill out the highlighted portions of the Bill of Lading (BOL) form in
   Attachment 2, providing address, contact information, pickup dates/times, and
   quantity of boxes.
2. Email the form to the following email address yz1n00@usps.gov.
3. The MDC will provide the shipping dates and times once the BOL is processed.
4. Contact NMCS at (800) 332-0317, and select Option 4, Option 4 should assistance
   be required with filling out the Shipment Request Form.
5. Ensure that all boxes are palletized, secured, and staged before the truck comes for
   pickup. If additional materials are needed for loading, note that on the BOL form in
   the Notes and Special Instructions section.

3.0.     DISPOSAL PROCEDURES
When the expected combined cost of repairs and repainting a collection box exceeds
allowable cost limitations, and refurbishment criteria has not been met, boxes will be
retired, destroyed, and disposed of locally, in accordance with Handbook AS-701 -
Asset Management, dated January 2015.
PS Form 969, Material Recycling and Disposal, is required with all supervised
destructions. Form 969; box 17 must be signed by local Finance department, and box
18 of the form must be signed by local Maintenance department.
Upon receipt of these signatures, the form should be sent to Local ASC, with a local
copy filed for record keeping requirements. This process ensures local inventory is
correctly managed.




Attachment 1                                                                             7
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 10 of 14
MMO-020-17                              Maintenance Technical Support Center




                        THIS PAGE BLANK




8                                                               Attachment 1
      Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 11 of 14
Maintenance Technical Support Center                            MMO-020-17


                             ATTACHMENT 2

               BILL OF LADING (BOL) SHIPMENT REQUEST FORM




Attachment 2                                                            1
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 12 of 14
MMO-020-17                              Maintenance Technical Support Center


                           Bill of Lading (BOL) Shipment Request Form
*Requested by:                                                      Date Requested:

*Phone/cell:                        *Fax:                           Email:

Origin
*FEDSTRIP #
*Address Name
*Address Line 1
Address Line 2
*City, State, Zip
*Contact Name:
*Contact Phone/Cell:
*Contact Fax or (EMAIL ADDRESS PREFERRED):
Destination
*FEDSTRIP #
*Address Name Hartford Finishing
*Address Line 1 844 W. State
Address Line 2
*City, State, Zip Hartford, WI 53027
*Contact Name: Russ Berger
*Contact Phone: (262) 673-6770
*Contact Fax or (EMAIL ADDRESS PREFERRED): russ.berger@scc-wi.com
Pickup Date: List date Shipment is Available for Pickup: (PLEASE PROVIDE DOCK AVAIL HOURS)


Delivery Date List date Shipment is to be Delivered by: (PLEASE PROVIDE AVAIL DOCK HOURS)


*List any Contract # or Purchase # or Reference #’s that are associated with this shipment:


*Inside Delivery Needed?


*Finance # to be charged for Shipment:671981

List any Capital ID number associated with this shipment?


Description of Items to be shipped.1170K Collection Boxes to be refurbished.



Postal Account Code: 52801


*TOTAL VALUE OF SHIPMENT $_____________ AND EBuy2 Request #_______________


    *Denotes required field




2                                                                                             Attachment 2
        Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 13 of 14
  Maintenance Technical Support Center                            MMO-020-17


                                   Bill of Lading (BOL) Shipment Request Form
*Commodity Type:                         Hazardous                                Pharmaceuticals 
                                          Firearms                                         General 
Standard                                       Fragile                                  No-liability 
Comments:

Notes and Special Instructions: (specify any special requirements for your shipment. Examples would be: Require Air
Ride Trailer, Carrier to Provide Straps and Pads, “Deliver to Dock Door #9, Inside Delivery Needed (Inside delivery means
the driver is responsible for unloading and will have to deliver it within the building its self not the dock), Carrier, hours of
operation, dock height requirements etc.) Any Additional Information for your load should be listed in this block:

ATTENTION, this product is an Internal USPS Materials move – PS-Form 8125 is not needed!

HOW MANY TRUCKS :1


RUCK SIZE NEEDED:53’

Air-Ride         or    Non Air-Ride

SMOOTH FLOOR : noX                 yes

E-TRACK : (REQUIRED W/ RATCHET STRAPS) noX                          yes
Ratchet Straps: noX yes    how many?

Pads:      noX        yes     how many?

Padded Bar Bracing:          noX         yes       how many?

NON-USPS (HIRED) MANPOWER : noX yes how many?
Shipment Line Items (Note: Maximum Total Wt is 45,000 pounds per trailer)
*QTY                  PSN / PSIN               *Total Wt.       *Dimensions                       *Description
                                                                 (L x W x H)
  ??             7110-01-364-3061              36,000 lbs      24” X 24” X 55”    1170K Collection Boxes to be refurbished.




                              Total Wt. 36,000 lbs.




  Attachment 2                                                                                                               3
     Case 1:20-cv-06516-VM Document 25-2 Filed 09/09/20 Page 14 of 14
MMO-020-17                              Maintenance Technical Support Center


                         Bill of Lading (BOL) Shipment Request Form
Instructions:
Perform steps in Attachment 1.




What Information is needed on the Request Form?
Origin Information: Location Name and Address of where the shipment will be picked up from. You will
also include a Point of Contact for the Origin.

Destination Information: Location Name and Address of where the shipment will be delivered. You will
include a Point of Contact for the Destination.

Dates: Requested Pickup Date or use “Must be Picked up on” fields. Same for Delivery Dates

Finance #: List the Finance Number that is to be billed for the shipping charges

Postal Acct #: Will ALWAYS be 52801

Description of Item: Brief description of item or items to be shipped.

Shipment Value: Value of Entire Shipment. This is used to ensure enough Insurance is obtained.

Inside Delivery: If you require the Carrier to make an inside delivery, Indicate on this line. An extra fee is
added for this option and can be expensive. Please make every attempt to have Postal Employees off-
load.

Equipment Type: If you need a trailer other than a standard enclosed Non Air Ride Trailer, You will
indicate that information on this line. Indicate if you need Air Ride Trailer, Trailer w/ Lift Gate, etc.

Commodity Type: Indicate here if shipment is a Hazardous substance

Standard Comments: Is shipment Fragile or requires refrigeration?

Notes & Special Instructions: List any special requirements for this load. Examples would be “Deliver
to Dock #9, Carrier is to provide Straps and Padding, Picked up a specified time, Require Carrier to
provide Dunnage to secure load (Vehicles). Any special instructions for Carrier would be listed here. Do
not worry about duplicating any information here. If the information is important, list it here as well.

Shipment Line Items: This is Self Explanatory. It helps the carrier to know the dimensions of the loads
as well as assisting TMC in getting a better price.



How much lead time is needed to request a shipment?
    •   At least 48 hours notice is preferred in order achieve reasonable savings.
    •   Shipments can be initiated for same day pickup if necessary.
For specialty moves such as bulky equipment, Machinery, at least 1 week lead time is needed. These
moves require experienced carriers and often require additional services.




4                                                                                             Attachment 2
